Citation Nr: 1825311	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder with psychotic features.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Major Depressive Disorder with Psychotic Features

The Veteran seeks an increased evaluation for his mental disability.  This disability was last evaluated in an April 2012 VA examination.  The Veteran's testimony at the Board hearing suggests that his disability has worsened since his last examination in April 2012.  He testified that most of the time he is alone and has been unable to have a relationship since his wife died in 2006.  He also indicated that his memory has worsened.  Further, he stated that in the last year when he had to work he had problems with people on the job.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination to determine the current severity of his mental disability.

Hypertension

At the Board hearing, the Veteran asserted that the medication for his service-connected mental disability has raised his blood pressure which caused his hypertension.  The Veteran was afforded a VA general medical examination in April 2012 which noted a diagnosis of hypertension.  However, the etiology of his hypertension was not addressed.  The Board finds that VA's duty to obtain a VA examination and medical opinion addressing the etiology of his hypertension is triggered.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

TDIU

As the mental disability and hypertension claims are being remanded for further development, and their dispositions will affect the determination of the claim for a TDIU, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the claim for a TDIU is deferred until the mental disability and hypertension issues may be resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule an appropriate VA examination to assess the current severity of the Veteran's major depressive disorder with psychotic features.  The file must be reviewed by the examiner.  All indicated studies and tests should be conducted.

The examiner should identify the nature and severity of all symptoms and manifestations.  The examiner must also comment on the Veteran's ability to function in an occupational environment.  A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his hypertension.  The entire claims file must be made available to the examiner, and the examiner should confirm that such records were reviewed.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that hypertension had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  In addition, the examiner should indicate whether hypertension became manifest within 1 year from separation from service.

(b) If not directly related to service on the basis of question (a), is hypertension proximately due to, the result of, or caused by his service-connected major depressive disorder with psychotic features?

(c) If not proximately due to, the result of, or caused by his service-connected major depressive disorder with psychotic features, has hypertension been aggravated (made chronically worse or increased in severity) by major depressive disorder with psychotic features?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to aggravation by major depressive disorder with psychotic features.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

4.  Then, readjudicate the appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




